Name: 1999/467/EC: Commission Decision of 15 July 1999 establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/76/EC (notified under document number C(1999) 2124) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  economic geography
 Date Published: 1999-07-16

 Avis juridique important|31999D04671999/467/EC: Commission Decision of 15 July 1999 establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/76/EC (notified under document number C(1999) 2124) (Text with EEA relevance) Official Journal L 181 , 16/07/1999 P. 0036 - 0037COMMISSION DECISIONof 15 July 1999establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/76/EC(notified under document number C(1999) 2124)(Text with EEA relevance)(1999/467/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Council Directive 98/99/EC(2), and in particular Annex AI(4) thereof,(1) Whereas Member States or regions of Member States may be declared officially tuberculosis-free if they meet certain conditions set up in Directive 64/432/EEC;(2) Whereas, Commission Decision 97/76/EC(3) of 17 December 1996 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in certain Member States and regions of Member States, specifies the Member States and regions within Member States that fulfil these criteria;(3) Whereas this Decision will not be adapted to the legal situation on 1 July 1999 since Directive 64/432/EEC was amended by Directive 98/46/EC(4); whereas moreover certain provisions for the recognition as officially tuberculosis-free Member State or region have been modified by Directive 98/46/EC; whereas it is necessary to repeal Decision 97/76/EC;(4) Whereas in accordance with the provisions of Directive 64/432/EEC Member States or regions may be declared officially tuberculosis-free if they meet the conditions of Annex AI(4) and they retain their status as long as the conditions of Annex AI(5) are fulfilled;(5) Whereas the Commission may decide to suspend or revoke the officially tuberculosis-free status of Member States in accordance with the provisions in Annex AI(5) of that Directive;(6) Whereas in accordance with Annex AI(4)(b) an identification system allowing the identification of herds of origin and transit for each bovine animal in accordance with Council Regulation (EC) No 820/97(5) is a prerequisite for granting the officially free status for bovine tuberculosis;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Member States and regions thereof referred to respectively in Annexes I and II are declared officially free of bovine tuberculosis.Article 2The Decision shall be reviewed by 31 December 1999.Article 3Decision 97/76/EC is hereby repealed.Article 4This Decision shall apply from 1 July 1999.Article 5This Decision is addressed to the Member States.Done at Brussels, 15 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 358, 31.12.1998, p. 107.(3) OJ L 19, 22.1.1997, p. 34.(4) OJ L 198, 15.7.1998, p. 22.(5) OJ L 117, 7.5.1997, p. 1.ANNEX IMEMBER STATES DECLARED OFFICIALLY FREE OF BOVINE TUBERCULOSIS UNTIL 31 DECEMBER 1999DenmarkGermanyLuxembourgNetherlandsAustriaFinlandSwedenANNEX IIREGIONS OF MEMBER STATES DECLARED OFFICIALLY FREE OF BOVINE TUBERCULOSIS UNTIL 31 DECEMBER 1999Province Bolzano (Italy)Province Trento (Italy)